                                         Case 3:17-cv-03695-MMC Document 268 Filed 02/24/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLANET AID, INC., et al.,                         Case No. 17-cv-03695-MMC (JSC)
                                                        Plaintiffs,
                                   8
                                                                                           ORDER RE: FALSE CLAIMS ACT
                                                 v.                                        DISCOVERY DISPUTE
                                   9

                                  10     REVEAL, CENTER FOR                                Re: Dkt. No. 263
                                         INVESTIGATIVE REPORTING, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Management of discovery in connection with Defendants’ anti-SLAPP motion was

                                  14   assigned to the undersigned magistrate judge on September 10, 2018. Since that date, the Court

                                  15   has held numerous hearings and issued many orders. In an attempt to bring discovery to a close,

                                  16   on October 28, 2019, the Court ordered the parties to meet and confer and identify all of their

                                  17   remaining discovery requests and disputes. In particular, the Court ordered:

                                  18                  If Plaintiffs contend that they need more discovery to respond to
                                                      Defendants’ anti-SLAPP motion than Defendants have already
                                  19                  produced (other than the identified depositions), by November 5,
                                                      2019 Plaintiffs must identify to Defendants the additional discovery
                                  20                  with specificity and the reasons they need the discovery.
                                  21
                                       (Dkt. No. 241 at 2.) The Court set a specific schedule requiring the parties to meet and confer on
                                  22
                                       their remaining discovery requests and to file on the docket pleadings documenting those requests
                                  23
                                       and responses. Finally, the Court also ordered the parties to meet and confer in person at the
                                  24
                                       courthouse on November 21, 2019, and on that day the Court held a hearing and addressed all of
                                  25
                                       the parties’ remaining discovery disputes, with a few exceptions noted on the record. (See Dkt.
                                  26
                                       Nos. 241, 245, 246, 247.)
                                  27
                                              Now pending before the Court is a joint discovery dispute letter regarding Plaintiffs’
                                  28
                                         Case 3:17-cv-03695-MMC Document 268 Filed 02/24/20 Page 2 of 3




                                   1   request for all documents reflecting any discussions Defendants or their sources had regarding the

                                   2   False Claims Act. The discovery Plaintiffs now seek, however, was not requested in response to

                                   3   the Court’s October 28, 2019 order and was not raised at the November 21, 2019 hearing. Instead,

                                   4   the only discovery Plaintiffs requested on the issue was “discovery relating to a confidential

                                   5   source who used the False Claims Act to inappropriately obtain certain statements. When

                                   6   Defendants were concerned that a key source could turn against them, Ngwira responded that

                                   7   Malabwe would not do so because of the False Claims Act.” (Dkt. No. 246 at 3.) At the

                                   8   November 21, 2019 hearing, after the parties met and conferred in person, Plaintiffs represented

                                   9   that the matter was resolved. (Dkt. No. 250 at 15:21-16:21.) Plaintiffs’ new request for all

                                  10   documents referencing the False Claims Act is thus untimely.

                                  11          Plaintiffs’ “concern over redactions in the email relating to Mr. Malabwe, CIR 044464-

                                  12   65,” (Dkt. No. 263 at 4), is especially baffling. This is the very email Plaintiffs referenced in
Northern District of California
 United States District Court




                                  13   response to the Court’s October 28, 2019 Order, (see Dkt. No. 246 at 3), yet they never requested

                                  14   that the redactions be removed or that the Court review the redactions in camera. Their current

                                  15   request plainly violates the October 28, 2019 Order requiring them to identify all additional

                                  16   needed discovery to respond to the anti-SLAPP motion.

                                  17          Nor does Mr. Smith’s subsequent deposition testimony excuse Plaintiffs’ failure to request

                                  18   False Claims Act documents in response to the October 28, 2019 Order. Plaintiffs were well

                                  19   aware of a False Claims Act issue and could have requested such documents at the time. Indeed,

                                  20   Plaintiffs contend that they in fact requested the documents in 2018. (Dkt. No. 263 at 1-2.) That

                                  21   they did not think of requesting in response to the October 28, 2019 Order the documents that they

                                  22   believe they should have produced earlier does not justify reopening discovery. The entire point

                                  23   of the October 28, 2019 Order was to surface any remaining discovery disputes; if Plaintiffs

                                  24   believed that earlier requests had not been sufficiently answered, they were required to raise that

                                  25   issue in response to the October 28, 2019 Order.

                                  26          Plaintiffs’ insistence that they somehow preserved the argument at the November 21, 2019

                                  27   hearing is also wrong. As the transcript shows, the issue “left to another day” was whether Mr.

                                  28   Smith would improperly refuse to answer a specific question. (Dkt. No. 250 at 15:25-16:9.)
                                                                                          2
                                         Case 3:17-cv-03695-MMC Document 268 Filed 02/24/20 Page 3 of 3




                                   1   There was no suggestion that an open issue was the production of documents on this topic. Thus,

                                   2   Plaintiff’s request to compel the production of additional documents is DENIED.

                                   3           As for Mr. Smith’s testimony, which occurred after November 21, 2019, Plaintiffs could

                                   4   not have raised a challenge to Mr. Smith improperly refusing to answer questions on the grounds

                                   5   of attorney-client privilege prior to the deposition, so the request, such as it is, is not untimely.

                                   6   What the deposition transcript reflects, however, is that counsel instructed the witness not to

                                   7   answer if the answer would involve The Center for Investigative Reporting’s attorney’s advice.

                                   8   That instruction, on its face, is not improper given the question. And Mr. Smith testified that the

                                   9   discussion involved advice from an attorney. (Dkt. No. 263-1 at 10.) While, upon further briefing

                                  10   and taking of evidence, it might turn out that some of the questions could have been answered

                                  11   without revealing attorney advice, the Court declines to embark upon that path. The relevance of

                                  12   the testimony is simply too remote to make such an exercise proportional under Federal Rule of
Northern District of California
 United States District Court




                                  13   Civil Procedure 26(b)(1). Plaintiff’s request to compel further testimony is DENIED.

                                  14           This Order disposes of Docket No. 263.

                                  15           IT IS SO ORDERED.

                                  16   Dated: February 24, 2020

                                  17
                                                                                                       JACQUELINE SCOTT CORLEY
                                  18                                                                   United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
